Citation Nr: 1134405	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  04-03 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

G. Jackson, Counsel




INTRODUCTION

The Veteran had active military service from September 1957 to September 1959.  

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2003 rating decision in which the RO denied service connection for bilateral hearing loss and for tinnitus.  The Veteran filed a notice of disagreement (NOD) in September 2003, and the RO issued a statement of the case (SOC) in January 2004.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in February 2004.  

In July 2006, the Board remanded each claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing the requested action, the RO continued to deny each claim (as reflected in a March 2007 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration.  

In a July 2007 decision, the Board denied the Veteran's claims for service connection.  The Veteran, in turn, appealed to the United States Court of Appeals for Veterans Claims (the Court).  In August 2008, counsel for VA's Secretary and the Veteran's attorney (the parties) filed a Joint Motion for Remand with the Court.  By Order dated in September 2008, the Court granted the motion, vacating the Board's decision and remanding the matters to the Board to provide an adequate statement of the reasons or bases for its decision consistent with the Joint Motion.

In a March 2009 decision, the Board again denied the Veteran's claims for service connection and provided additional reasons and bases for its decision.  The Veteran appealed to the Court, and the parties filed a Joint Motion for Remand in April 2010.  By Order dated later that month, the Court granted the motion, vacating the Board's decision and remanding the matters to the Board to provide an adequate statement of the reasons or bases for its decision consistent with the Joint Motion.

The Board notes that the Veteran was previously represented by the American Legion, as reflected in a December 2002 VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative), and by Jenny Twyford, a private attorney, before the Court, as reflected in a October 2007 Representative Agreement.  In May 2010, the Veteran appointed Sean A. Ravin, a private attorney, as his representative, as reflected in a VA Form 21-22a (Appointment of Individual as Claimant's Representative).  The Board recognizes the change in representation.

In October 2010, the Board remanded each claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing the requested action, the RO continued to deny each claim (as reflected in a March 2011 supplemental SOC (SSOC)), and returned the matters to the Board for further appellate consideration.  

In August 2011 the Acting Chairman of the Board advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2010).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim on appeal has been accomplished.

2.  The Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes. 

3.  Although the Veteran's service records are not available, and some post-service nose exposure is acknowledged, he has credibly asserted in-service noise exposure, and the competent opinion evidence on the question of whether the Veteran's current bilateral hearing loss is etiologically related to in-service noise exposure is, at least, in relative equipoise.

4.  The Veteran has credibly asserted that he experienced tinnitus during service, and since, and competent opinion evidence on the question of whether the Veteran's current bilateral hearing loss is etiologically related to in-service noise exposure is, at least, in relative equipoise.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 C.F.R. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 C.F.R. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable disposition of the claims for service connection for bilateral hearing loss and for tinnitus, the Board finds that all notification and development actions needed to fairly adjudicate the claims have been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In adjudicating a claim for VA benefits, VA is responsible for determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The Veteran's service treatment records are, unfortunately, unavailable, as the NPRC reported that the records may have been destroyed in a fire at that facility in 1973.  Moreover, the RO efforts to search for alternative records were unsuccessful.  As a result, there is no in-service evidence of hearing loss or tinnitus; in the August 2003 rating action on appeal, the RO denied these claims, in part, on that basis.  However, the Board points out that there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule in cases, such as this, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claims has been undertaken with these heightened duties in mind.  

Pertinent post-service evidence includes the report of a June 2002 audiological evaluation reflecting an assessment of mild to severe, sloping, sensorineural hearing loss above 750 Hertz in the right ear, and a mild to moderately-severe, sloping, sensorineural hearing loss above 500 Hertz in the left ear.  Although the report of audiometric testing reflects pure tone thresholds reported in graph (versus numeric) form, these results, along with reported discrimination scores, appear to reflect possible hearing loss to an extent recognized as a disability for VA purposes.  However, the Board is precluded from applying these graphic results to the criteria of 38 C.F.R. § 3.385 in order to determine whether the Veteran has a bilateral hearing loss disability.  See Kelly v. Brown, 7 Vet. App. 471 (1995) (holding that neither the Board nor the RO may interpret graphical representations of audiometric data).

Records of private treatment from August 2000 to December 2002 include assessments of decreased hearing and tinnitus.  In a November 2002 letter, the Veteran asserted that, towards the end of his assignment at Fort Detrick, he did work in a soundproof room using an oscilloscope, high frequency sound equipment, and earmuffs.  He added that, over the last several months at Fort Detrick, he was subjected to high frequency sounds while conducting these lab tests.  He opined that, while he did not recall the amplitude of vibration sounds being employed, he believed that his current hearing loss and tinnitus was caused by these lab tests.  In a November 2002 statement, the Veteran's private physician, Dr. Bambrah, stated that, "[the Veteran's] hearing problems (tinnitus/hearing loss) could possibly have been caused by the lab tests described in his letter dated November 11, 2002."  

In an August 2003 letter, another private physician, Dr. Ibrahim included the same in-service history reported by the Veteran in his November 2002 letter, and reiterated the Veteran's belief that his current hearing loss and tinnitus was caused by lab tests conducted at Fort Detrick during active service.

VA outpatient treatment records dated from June 2005 to October 2010 reflect continued findings of tinnitus, decreased bilateral hearing, and intermittent vertigo. 

In statements submitted in September 2006, the Veteran's wife and daughters described the Veteran's current hearing loss and its impact on his daily life.  

On VA audiological evaluation in February 2007, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
50
60
65
LEFT
40
40
55
65
60

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.  It was noted that the Veteran had bilateral mild to moderately severe high frequency sensorineural hearing loss.  

The VA examiner indicated that she reviewed the Veteran's medical record and provided a detailed medical history relating to the Veteran's claimed audio disorder.  It was noted that the Veteran's in-service noise exposure consisted of a four to six month project that required him to use high frequency noise to vibrate particles while wearing hearing protection, as well as rifle target practice every three to four months.  Regarding the four to six month project, the Veteran acknowledged that he did not know the intensity of noise, but, for comparative purposes, he stated that the noise was equivalent to that of a jet airplane, except more of a screeching sound.  The Veteran further detailed that he had no occupational noise exposure post-service as an industrial engineer, but had some periodic recreational noise exposure while hunting a couple of times a season.  He also reported experiencing constant, bilateral tinnitus that began 30 to 40 years earlier.  

In rendering a medical opinion, the examiner indicated that she could not resolve the Veteran's claims without resorting to mere speculation.  It was further noted that, without knowing the intensity of the devices that Veteran operated during active service, she would only be speculating on whether events during service did or did not cause hearing loss.  Regarding the Veteran's reported tinnitus, the examiner again indicated that without knowing the type and intensity of the equipment used during service, she could not state that it could result in tinnitus.

In the report of a February 2007 VA ear disease examination, a VA physician acknowledged that he had reviewed the Veteran's claims file and noted a reported history of vertigo and dizziness that began in 1957.  Regarding occupational noise exposure, the Veteran indicated that he had been exposed to overhead cranes as an industrial engineer for 26 years post-service as well as had exposure to machinery noise during his employment in the furniture industry.  The Veteran noted additional recreational noise exposure with his duties as a handyman while occasionally using a drill and skill saw.  The physician diagnosed impacted cerumen in bilateral ears and noted that the problem did not affect the Veteran's usual daily activities.

Pursuant to the Board's remand, the Veteran was afforded VA examination in February 2011.  In the examination report, the VA physician, the Chief of otolaryngology-head and neck surgery, acknowledged that he had reviewed the Veteran's claims file and noted the reported history of the Veteran's disability.  The Veteran reported bilateral, constant high pitched hissing tinnitus since his period of military service.  The Veteran's reported military noise exposure included exposure to gunfire and grenade explosions in training exercises on the firing range without hearing protection.  Additionally, the Veteran reported that in performing his duties as an industrial safety specialist he monitored experiments at the Bacteriological Warfare Center where loud noises were used in attempts to modify or modulate biologic processes.  He described the noise levels as similar to jet engine noise.  He always wore hearing protective devices but stated they were not always effective and he was immersed in painful levels of noise.  Regarding post-service occupational noise exposure, the Veteran reported he always wore hearing protective devices in the manufacturing areas of Union Carbide and Busch Industries industrial plants.  He reported occasional recreational noise exposure.  The physician diagnosed mild-moderately severe sensorineural hearing loss in the right, and mild to severe sensorineural hearing loss in the left ear and bilateral tinnitus.

The physician opined that it was at least as likely as not that the Veteran's hearing loss, at least in part, resulted from military noise exposure.  The physician acknowledged that a significant portion of the Veteran's hearing loss probably resulted from presbycusis given the overall slope of the hearing thresholds on the audiograms.  However, the physician indicated that the audiograms were consistent with past noise trauma.  The physician explained that as an industrial engineer (not manufacturing worker) the Veteran was unlikely to have had significant prolonged noise exposure as most of the Veteran's reported employment time was spent in an office environment.

The physician explained that the Veteran's description of painful levels of noise in the laboratory despite wearing hearing protective devices (in-service noise exposure) suggested harmful levels of noise exposure.  The Veteran's reported history of military noise exposure in the bacteriologic warfare lab was consistent with his reports of a hearing loss on initial civilian employment examination.  The physician acknowledged that there was no specific documentary evidence to support the hearing loss; however, the physician also noted there was also nothing to dispute it either and concluded that the Veteran's historical narrative was logically consistent, absent other objective evidence.  

The physician also opined that it was at least as likely as not that the Veteran's tinnitus, in part, resulted from military noise exposure because tinnitus is known to accompany noise induce hearing loss.  In this regard, the Veteran reported that the tinnitus began during and had been present since active military service.

On VA audiological evaluation in February 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
50
60
65
LEFT
35
40
60
65
70

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 80 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss, mild to moderately severe in the right ear and mild to severe in the left ear.  

The audiologist opined that it was not as least as likely as not that the reported hearing loss was related to military service.  In this regard, the audiologist explained that there was no evidence of hearing loss prior to the reference to 1994 and there was no evidence to indicate the level of noise exposure that the Veteran was exposed to during service.  The audiologist also opined that it was not as least as likely as not that the reported tinnitus was related to military service because the Veteran was not able to specify the date of onset and there was no evidence to support his claim that the tinnitus onset in service.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor, the claims for service connection for bilateral hearing loss and for tinnitus should be granted.

As indicated above, the service treatment records are presumed to have been or were destroyed while the file was in the possession of the government.  It logically follows that neither hearing loss nor tinnitus was shown in service treatment records.  However, that the absence of in-service evidence of hearing loss disability is not necessarily fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Likewise, as with other disabilities, service connection for tinnitus may be established upon a showing that such disability is medically related to service.  See 38 C.F.R. § 3.303.

Here, recent audiometric testing results establish that the Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes.  Moreover, tinnitus (or, ringing in the ears) is the type of disability that the Veteran is competent to establish, on the basis of his own assertions.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran has credibly asserted that that he experienced tinnitus in, and since, service, and VA examination reports and private audiology records document that he suffers from current tinnitus.  Thus, the remaining question with respect to each claim is whether such disability is medically related to service, to include alleged noise exposure therein.

Again, the Veteran's service treatment records are not available to document the occurrence of, or treatment for, any specific incident of acoustic trauma.  However, the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  In this regard, the Veteran has reported that he was exposed to gunfire and grenade explosions in training exercises on the firing range without hearing protection.  Additionally, the Veteran asserted that in performing his duties as an industrial safety specialist he monitored experiments at the Bacteriological Warfare Center where loud noises were used in attempts to modify or modulate biologic processes.  He described the noise levels as similar to jet engine noise.  Although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154.

On the question of whether the Veteran's current bilateral hearing loss and tinnitus disabilities are medically related to his in-service noise exposure, the Board notes that the record includes conflicting opinions.  Under these circumstances, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009).

In this case, the Board finds that the February opinion of Dr. S., the Chief of otolaryngology-head and neck surgery, to be at least as probative as that of the February 2011 VA audiologist.  Both individuals examined or evaluated the Veteran, considered his documented history and assertions, and provided adequate rationale for the opinions expressed on a matter within an area of expertise.  

Although Dr. S's opinion appears to be based, in large part, upon the Veteran's own reported history of in-service noise exposure, such reliance only warrants the discounting of a medical opinion in certain circumstances, such as when the opinion is contradicted by other evidence in the record or when the Board rejects the assertions of the appellant, neither of which is the case here.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-33 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  As noted, in this case, the Board accepts as credible the Veteran's assertions of in-service noise exposure.  Moreover, the fact that Dr. S. did not rule out the Veteran's post-service noise exposure as a factor in his current hearing loss and associated tinnitus does not negate his conclusion that at least part of the Veteran's hearing loss is, as likely as not, attributable to in-service noise exposure. While  Dr. S.'s ultimate conclusion is not definitive, it was expressed in terms sufficient to permit application of the benefit-of-the-doubt doctrine.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because an approximate balance of positive and negative evidence which does satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49 at 53-56. 

Under these circumstances, and with resolution of all reasonable doubt on the questions of in-service injury and medical nexus in the Veteran's favor , the Board finds that the criteria for service connection for bilateral hearing loss and for tinnitus are met.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


